                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

CIVIL ACTION NO. 3:18CV-00311-JHM

TERRY WHITEHEAD                                                                       PLAINTIFF

V.

DAVID SCHWARTZ, DEVAN EDWARDS,
AND DONNA GENTRY, in their individual and
official capacities                                                                DEFENDANTS

                          MEMORANDUM OPINION AND ORDER


       This matter is before the Court on a motion by Defendant, Donna Gentry, to dismiss the

official capacity claims pursuant to Fed. R. Civ. P. 12(b)(6) [DN 39]. Fully briefed, this matter is

ripe for decision.

                                             I. FACTS

       Plaintiff, Terry Whitehead, brings this civil rights action pursuant to 42 U.S.C. § 1983

against Defendants, David Schwartz, Devan Edwards, and Donna Gentry, in their individual and

official capacities alleging violations of the Fourth and Fourteenth Amendments to the United

States Constitution for excessive force and malicious prosecution. Plaintiff also brings state law

assault and battery claims against the Defendants in their individual capacity. Plaintiff alleges that

he was assaulted on April 15, 2018, while he was a pre-trial detainee housed in the Louisville

Metro Department of Corrections when the Defendants entered his cell, peppered sprayed him in

the face, handcuffed him, and beat him for allegedly covering the window to his cell with toilet

paper while he used the bathroom. Plaintiff asserts that he was taken to another cell where the

beating continued. Afterwards, Defendants conspired to institute false charges against the Plaintiff

to justify their excessive force. At the time of the alleged misconduct, Schwartz and Edwards were
probationary employees and Gentry was a commanding officer and supervisor. Additionally,

Plaintiff claims that the empowering of Gentry as a supervisor, Plaintiff’s beating, and the

subsequent institution of false charges against him were taken pursuant to a pervasive custom or

practice of Louisville Metro Government sufficient to rise to a level of an official policy.

                                  II. STANDARD OF REVIEW

       Upon a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6),

a court “must construe the complaint in the light most favorable to plaintiff,” League of United

Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (citation omitted), “accept all

well-pled factual allegations as true[,]” id., and determine whether the “complaint states a plausible

claim for relief[,]” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Under this standard, the plaintiff

must provide the grounds for his or her entitlement to relief which “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). A plaintiff satisfies this standard only when he or she “pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. A complaint falls short if it pleads facts

“merely consistent with a defendant’s liability” or if the alleged facts do not “permit the court to

infer more than the mere possibility of misconduct.” Id. at 678, 679. Instead, the allegations must

“‘show[ ] that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

                                         III. DISCUSSION

       Plaintiff sues Defendants Schwartz, Edwards, and Gentry in their official capacities.

“Official-capacity suits . . . ‘generally represent [ ] another way of pleading an action against an

entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165 (1985) (quoting

Monell v. Department of Soc. Servs. of N.Y., 436 U.S. 658, 690 n.55 (1978)). Thus, suing



                                                   2
employees in their official capacities is the equivalent of suing their employer, in this case

Louisville Metro Government. See Lambert v. Hartman, 517 F.3d 433, 439-40 (6th Cir. 2008);

Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994); Smallwood v. Jefferson County

Government, 743 F.Supp. 502, 503 (W.D. Ky. 1990). Additionally, while Plaintiff’s amended

complaint references Louisville Metro Department of Corrections, “it is not an entity subject to

suit under § 1983.” Splunge v. Louisville Dept. of Corr., 2016 WL 715763, at *2 (W.D. Ky. Feb.

22, 2016). Therefore, the Court will construe the official-capacity claims as claims brought against

Louisville Metro Government.

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so, whether

the municipality is responsible for that violation. Collins v. City of Harker Heights, Tex., 503 U.S.

115, 120-121 (1992). Regarding the second issue, a municipality cannot be held responsible for

a constitutional deprivation unless there is a direct causal link between a municipal policy or

custom and the alleged constitutional deprivation.         Monell, 436 U.S. at 694; Deaton v.

Montgomery County, Ohio, 989 F.2d 885, 889 (6th Cir. 1993). Simply stated, “a plaintiff must

‘identify the policy, connect the policy to the city itself and show that the particular injury was

incurred because of the execution of that policy.’” Garner v. Memphis Police Dept., 8 F.3d 358,

364 (6th Cir. 1993) (quoting Coogan v. City of Wixom, 820 F.2d 170, 176 (6th Cir. 1987),

overruled on other grounds by Frantz v. Village of Bradford, 245 F.3d 869 (6th Cir. 2001)). The

policy or custom “must be ‘the moving force of the constitutional violation’ in order to establish

the liability of a government body under § 1983.” Searcy v. City of Dayton, 38 F.3d 282, 286 (6th

Cir. 1994) (quoting Polk County v. Dodson, 454 U.S. 312, 326 (1981) (citation omitted)).

       Defendants argue that Plaintiff has set forth no facts which if proved would entitle the



                                                 3
Plaintiff to relief on the official capacity claim. Specifically, Defendant maintains that “Plaintiff

does not claim that any alleged violation of [his] constitutional rights was the result of a custom or

policy implemented or endorsed by the Louisville Metro Government.” (Defendants’ Motion at

3.) In reply, Defendants argue that with the exception of an allegation that Louisville Metro

Corrections knew of and condoned beatings in the jail, there exists no additional factual allegations

to support the conclusory allegation that Louisville Metro has a custom or policy that was the

moving force behind the alleged violations of Plaintiff’s constitutional rights. The Court disagrees.

       Upon review of the amended complaint, the Court finds that Plaintiff has stated a municipal

liability claim against Louisville Metro Government. Plaintiff asserts that the unreasonable and

excessive use of force and the malicious prosecution by the individual correction officers against

Plaintiff were carried out pursuant to a pattern, practice, or custom of Louisville Metro Corrections

and was the result of its failure to train and supervise its officers. (Amended Complaint ¶¶ 5, 43,

53, 54.) See, e.g., Cleaver v. Smith, 2018 WL 797443 (W.D. Ky. Feb. 8, 2018).

       In support of his municipal liability claim, Plaintiff alleges that “[o]n information and

belief, . . . beatings are common within Metro Corrections and both staff and supervisory officers

are aware that they occur with sufficient regularity to be considered ‘business as usual’ by the

Officers charged with the care, custody and control of inmates.” (Amended Complaint at ¶ 1, 34.)

Plaintiff also asserts that Gentry was grossly unqualified to be supervising the conduct of fellow

officers, having been reprimanded, demoted, and disciplined dozens of times for her conduct,

“including for inmate abuse, unethical conduct, insubordination, and threatening inmates.” (Id. at

¶ 3.) Plaintiff maintains that Gentry’s history of threatening actions and behavior toward inmates

was known to Metro Corrections supervisors and policymakers, including Louisville Metro

Department of Corrections Director Mark Bolton, (id. at ¶¶ 31-32) and that her placement in a



                                                  4
position of “supervising probationary officers, who were in the process of being trained in the

customs, policies, procedures and practices of Metro Corrections, virtually assured that those

officers would be trained and supervised in a manner so likely to result in the violation of

constitutional rights such as those described herein that her placement was deliberately indifferent

to those rights.” (Id. at ¶42.) Additionally, Plaintiff asserts that Director Bolton also failed to

recognize obvious flags in Schwartz’s background which put him at a high-risk to use excessive

force on inmates. (Id. at ¶ 55.) Plaintiff further alleges that the inadequate training and supervision

provided by Louisville Metro resulted from a conscious and deliberate choice “to follow a course

of action from among various available alternatives and were moving forces in the constitutional

violations and injuries complained of by Plaintiff.” (Id. at ¶ 54.) Plaintiff’s amended complaint

contains sufficient factual allegations to sustain a municipal liability claim against Louisville

Metro Government.

        Finally, the Court finds that Plaintiff asserted state law assault and battery claims against

the correction officers in their individual capacity only and not against them in their official

capacity. Accordingly, Defendants’ motion to dismiss the state law official capacity claims is

moot.

                                        IV. CONCLUSION

        For the reason set forth above, IT IS HEREBY ORDERED that the motion by Defendant,

Donna Gentry, to dismiss the official capacity claims [DN 39] is DENIED.




cc: counsel of record                                                            June 18, 2019




                                                  5
